Citation Nr: 1025748	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to February 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision mailed in July 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for anxiety 
disorder, claimed as posttraumatic stress disorder (PTSD), with a 
50 percent evaluation.  The Veteran perfected his appeal 
regarding the evaluation.  

The Veteran testified in April 2006 before the Decision Review 
Officer at the RO.  A transcript has been incorporated into the 
record.  In January 2009 the Veteran testified before the 
undersigned at a travel board hearing held at the RO.  As well, a 
transcript has been incorporated into the record.  

This matter came before the Board in August 2009.  The Board 
remanded for further development, specifically to obtain 2009 VA 
treatment records.  That development has been accomplished.  A 
remand by the Board confers upon the appellant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The issue of service connection for a back disability has 
been raised by the record (see September 2005 statement, 
December 2005 notice letter), but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board regrets the additional delay; however upon complete 
review of the entire claims file, it is apparent that VA 
treatment records for the Veteran's service-connected anxiety 
disorder are incomplete.  Specifically, despite the examiner's 
note, in the May 2006 VA examination, that the Veteran has been 
receiving regular treatment for his acquired psychiatric 
disability since 2004, the claims file contains no VA treatment 
records between October 2004 and July 2006.  See 38 C.F.R. § 4.6.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment 
records from October 2004 to July 2006, as 
well as any from January 2010 to present.  
Associate the records, if any, to the claims 
file.  If no records are found, a negative 
response should be associated with the claims 
file.

2.	Then, after undertaking any other 
development deemed necessary, readjudicate 
the Veteran's claim, with application of all 
appropriate laws, regulations, and case law, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to the 
claim, remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



